                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA

BOARD OF TRUSTEES OF THE LABORERS
HEALTH AND WELFARE TRUST FUND
FOR NORTHERN CALIFORNIA, et al.   CASE No C 17-06474-HSG


                      Plaintiff(s)
 v.                                   STIPULATION AND ORDER
JUAN MANUEL LOZA, an individual doing SELECTING ADR PROCESS
business as LOZA & SONS CONSTRUCTION

                                 Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
       Early Neutral Evaluation (ENE) (ADR L.R. 5)
       Mediation (ADR L.R. 6)
        Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
       Private ADR (specify process and provider)

The parties agree to hold the ADR session by:
        the presumptive deadline (90 days from the date of the order referring the case to ADR)

        other requested deadline:
 Date: March 10, 2020                                       /s/ Ronald L. Richman
                                                              Attorney for Plaintiffs
                                                            RONALD L. RICHMAN
 Date: March 10, 2020                                       /s/ Paul V. Simpson
                                                              Attorney for Defendant
                                                             PAUL V. SIMPSON
 X IT IS SO ORDERED.
     IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:

 DATE:       3/13/2020
                                                              U.S. DISTRICT JUDGE



 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”

 {32673-1 00501248.DOCX 1 }Form ADR-Stip rev. 1-15-2019               4818-9512-8503.1 29512/00267
                                                                                                     American LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
